Case: 11-60603     Document: 00511871449         Page: 1     Date Filed: 05/30/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 30, 2012
                                     No. 11-60603
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAMIE BREWER,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:10-CR-146-1


Before DAVIS, DeMOSS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Jamie Brewer pleaded guilty to counts three, five, six, and nine of a nine-
count indictment charging him with depriving persons of their civil rights while
acting under color of law. Brewer was sentenced at the top of the guidelines
imprisonment range to consecutive terms of imprisonment of 12 months for
count three, 12 months for count five, 11 months for count six, and 11 months
for count nine, for a total term of imprisonment of 46 months. He has appealed
his sentence.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60603    Document: 00511871449      Page: 2   Date Filed: 05/30/2012

                                  No. 11-60603

      Following United States v. Booker, 543 U.S. 220 (2005), we review
sentences for reasonableness in light of the sentencing factors in 18 U.S.C.
§ 3553(a). United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir.
2009). Pursuant to Gall v. United States, 552 U.S. 38, 49-51 (2007), we consider
initially whether the district court committed a “significant procedural error,”
such as miscalculating the advisory guidelines range. United States v. Delgado-
Martinez, 564 F.3d 750, 752-73 (5th Cir. 2009). If no such error is found or if the
error is harmless, we then review the substantive reasonableness of the sentence
imposed under an abuse of discretion standard. Id. at 753.
      Brewer contends that the district court committed a procedural error by
failing to group the counts under U.S.S.G. § 3D1.2(c). Although Brewer asserted
in the district court that the counts should be grouped, he did so on other
grounds. For that reason, our review of this issue has been for plain error. See
Puckett v. United States, 556 U.S. 129, 135 (2009).
      Although all four of Brewer’s counts of conviction share the specific offense
characteristic that they were committed while Brewer was acting under color of
law, as Brewer contends, the fact that Brewer acted under color of law with
respect to one count was not treated as a specific offense characteristic of any of
the other counts. See United States v. Davidson, 283 F.3d 681, 685 (5th Cir.
2002). The specific offense characteristic was not double counted and was not
a characteristic that linked the offenses together. See id. Rather, it operated as
an independent and unrelated enhancement with respect to each of Brewer’s
separate crimes. See id.; see also § 3D1.2, comment. (n.5). No error has been
shown, plain or otherwise.
      Brewer contends that the sentence was substantively unreasonable. In
this circuit, within-guidelines sentences are presumptively reasonable. See
United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Brewer lists numerous factors that he contends would have supported a
downward variance from the guidelines range: financial hardship, Army

                                        2
     Case: 11-60603   Document: 00511871449     Page: 3   Date Filed: 05/30/2012

                                   No. 11-60603

commendations, war-related injuries and disabilities including post-traumatic
stress disorder, and stable work history. He argues that his criminal conduct
was “completely out of character.”
        These contentions were considered by the district court and were rejected.
Brewer has not rebutted the presumption of reasonableness. See id.; see also
United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008)
(appellate review of sentencing decisions is highly deferential). The judgment
is
        AFFIRMED.




                                         3